Citation Nr: 0916104	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-10 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to an initial compensable rating for bilateral 
hearing loss, prior to January 29, 2008, and to a staged 
rating in excess of 20 percent thereafter. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The Veteran had active service from June 1953 to May 1955.

This appeal to the Board of Veterans Appeals (the Board) is 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted service connection for bilateral 
hearing loss and assigned an initial, noncompensable 
disability rating.  The Veteran filed a timely Notice of 
Disagreement (NOD) in February 2005, expressing disagreement 
with the rating assigned.  Subsequently, in February 2006, 
the RO provided a Statement of the Case (SOC).  In April 
2006, the Veteran filed a timely substantive appeal to the 
Board.  

The appeal was remanded by the Board in August 2007 to allow 
for the scheduling of a hearing before the Board, sitting at 
the RO (i.e., Travel Board hearing), as requested by the 
Veteran.  Such a hearing was held in January 2008 and a 
transcript is of record.  Having completed the required 
directive, the RO considered the evidence of record and 
issued a Supplemental Statement of the Case (SSOC) in 
September 2008.  In the SSOC, the RO found that the Veteran 
was entitled to a 20 percent evaluation for his bilateral 
hearing loss, effective January 29, 2008.  The RO 
subsequently issued an additional SSOC in February 2009.  
With respect to the 20 percent staged rating, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that 
such a claim remains in controversy, even if partially 
granted, where less than the maximum benefit available is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the 
issue of entitlement to a staged rating in excess of 20 
percent for the Veteran's bilateral hearing loss from January 
29, 2008, along with the claim for entitlement to an initial 
or staged compensable rating prior to that date, remain in 
appellate status.

Inasmuch as the provisions of the Board's August 2007 remand 
has been complied with, the Board will now proceed with its 
review of the appeal.  Cf. Stegall v. West, 11 Vet. App. 268 
(1998).

The Board notes that, in a September 2008 rating decision, 
the RO granted service connection for tinnitus, evaluating it 
at 10 percent, effective July 31, 2008.  The record does not 
indicate that the Veteran has filed a notice of disagreement 
regarding his tinnitus and, as such, the claim is not 
currently in appellate status.  See 38 U.S.C.A. § 7105.  The 
Board parenthetically notes that the 10 percent rating is the 
maximum schedular evaluation allowed under the criteria for 
rating tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2008).


FINDINGS OF FACT

1.  All evidence necessary to decide the Veteran's claim for 
entitlement to an increased initial or staged rating for his 
service-connected bilateral hearing loss has been obtained; 
the Veteran has been provided notice of the evidence 
necessary to substantiate this claim and has been notified of 
what evidence he should provide and what evidence the VA 
would obtain; there is no indication that the Veteran has 
evidence pertinent to this claim that he has not submitted to 
the VA.

2.  In February 2004, audiological testing revealed an 
average 56 decibel loss, with a speech recognition score of 
92 percent, in the right ear (level I); and an average 65 
decibel loss, with a speech recognition score of 94 percent, 
in the left ear (level II).

3.  In July 2008, audiological testing revealed that the 
puretone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) was greater than 55 
decibels; with an average 68 decibel loss in the right ear 
(level V); and an average 74 decibel loss in the left ear 
(level VI); speech discrimination at that time was 88 percent 
in the right ear and 84 percent on the left.



CONCLUSIONS OF LAW

1.  Prior to January 29, 2008, the criteria for an initial or 
staged compensable rating for bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.85, 4.86, Diagnostic Code 6100 (2008).

2.  As of and after January 29, 2008, the criteria for a 
staged rating in excess of 20 percent for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.85, 4.86, Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of these claims.  The 
VA has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that a September 2001 letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this 
letter, the Veteran was informed about the information and 
evidence not of record that was necessary to substantiate his 
other claim on appeal; the information and evidence that the 
VA would seek to provide; and the information and evidence 
the claimant was expected to provide.  

The Board notes that the September 2001 notice did not 
provide any information concerning the evaluations or the 
effective dates that could be assigned should service 
connection be granted.  See Dingess, supra.  However, since 
this decision affirms the RO's denial of the Veteran's claim 
for an increased initial or staged rating, the Veteran is not 
prejudiced by the failure to provide him that further 
information.  That is, as the Board finds that a higher 
rating is not warranted for the claim on appeal, no such 
rating will be assigned and any questions as to such an 
assignment are rendered moot.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate VCAA notice in a claim for 
increased rating requires that the VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask the VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which pertains to more specific notice of 
the criteria necessary for an increased rating.  However, 
since the claim on appeal is a downstream issue from that of 
service connection, Vasquez notice is not required.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006).  In Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007), the Court held that when VA has granted a 
service connection claim and the Veteran thereafter in his 
notice of disagreement challenges the rating assigned, as 
here, a duty to provide VCAA notification as to the higher 
rating issue does not attach because the higher rating 
challenge does not technically constitute a "claim," which 
would trigger VCAA notice duties.  Dunlap, supra, at 117 
(holding that "[w]hen [the claimant] filed his notice of 
disagreement after his service-connection award, his claim 
had been more than substantiated, and section 5103(a) 
[notice] was no longer required").  In Goodwin v. Peake, 22 
Vet. App. 128 (2008), the Court addressed whether the holding 
in Dunlap v. Nicholson¸ 21 Vet. App. 112 (2007), that held 
that once a claim has been substantiated the Veteran must 
demonstrate how the notification error affected the essential 
fairness of the adjudication, survived the U.S. Court of 
Appeals for the Federal Circuit's (Federal Circuit) decision 
in Sanders v. Nicholson, 487 F.3d 881 (2007).  The Court 
reaffirmed its holding in Dunlap by reiterating "where a 
claim has been substantiated after the enactment of the VCAA, 
[the Veteran] bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements."  Goodwin, supra, at 137.  Although Goodwin dealt 
with an earlier effective date claim, the Board notes that 
the establishment of a disability rating is also a downstream 
element. 

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the Veteran does not have the 
burden of showing prejudice, the record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's VA treatment records to 
assist the Veteran with his claim.  The Veteran's service 
treatment records are not on file; it is apparent from the 
National Personnel Records Center that that they were 
destroyed in the fire that occurred there in 1973.  In such 
situations, the VA has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-
of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
However, the case law does not lower the legal standard for 
proving a claim, but rather increases the Board's obligation 
to evaluate and discuss in its decision all of the evidence 
that may be favorable to the Veteran.  See Russo v. Brown, 9 
Vet. App. 46 (1996).  Moreover, there is no presumption, 
either in favor of the claimant or against the VA, arising 
from missing records.  See Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005).  It is also pertinent to note that 
service connection for hearing loss has already been 
established; as the issue here involves the appropriate 
rating or ratings in recent years, the service treatment 
records pertaining to active duty from June 1953 to May 1955 
are not particularly relevant. 

The Board also notes that the Veteran was afforded VA 
audiological examinations in February 2004 and July 2008, 
both of which were thorough in nature.  These evaluations 
revealed findings that are adequate for rating purposes.  
Under these circumstances, there is no further duty to 
provide a medical examination or opinion.  38 C.F.R. §§ 
3.326, 3.327 (2008).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Increased Rating

a.  Factual Background.  The Veteran essentially contends 
that the evaluations assigned for his service-connected 
bilateral hearing loss did not accurately reflect the 
severity of that disorder for the respective time periods.  

The relevant evidence of record shows that the Veteran had a 
private audiological evaluation in September 1994.  In this 
examination, the examiner noted speech recognition testing 
results of 20 percent in the Veteran's right ear and of 50 
percent in the left ear.  However, the examiner did not 
indicate whether such testing was performed with the Maryland 
CNC word list.  

A VA audiological evaluation, conducted in February 2004, 
indicated that puretone thresholds, in decibels, were as 
follows:





HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
45
60
60
60
56
LEFT
60
60
70
70
65

The examiner found that speech recognition testing, performed 
with the Maryland CNC word list, revealed speech recognition 
ability of 92 percent in the right ear and of 94 percent in 
the left ear.

At a January 2008 hearing before the Board, the Veteran 
testified that he had been retired for about seven years.  He 
stated that his hearing had recently deteriorated to the 
point where he could not understand anything said on 
television.  Also, he constantly had to tell anyone speaking 
to him to speak loudly.  He noted that hearing aids did not 
improve his hearing.  

The most current VA audiological evaluation, performed in 
July 2008, indicated that puretone thresholds, in decibels, 
were as follows:




HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
60
70
70
70
68
LEFT
70
75
75
75
74

The examiner found that speech recognition testing, performed 
with the Maryland CNC word list, revealed speech recognition 
ability of 88 percent in the right ear and of 84 percent in 
the left ear.  

b.  Law and Regulations.  Disability evaluations are 
determined by evaluating the extent to which a Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth the in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. §§ 4.1, 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  While the Veteran's entire history is 
reviewed when assigning a disability evaluation, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, as in this case, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The disability rating of a hearing loss 
disorder is determined by applying the criteria set forth at 
38 C.F.R. § 4.85.  Under these criteria, evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average puretone hearing threshold 
level, as measured by puretone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, or cycles 
per second, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Pure tone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e).  

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns 
of hearing impairment.  Under its provisions, when the 
puretone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  When the puretone threshold is 
30 decibels or less at 1,000 Hertz, and 70 decibels or more 
at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher numeral.  38 C.F.R. § 4.86.  

Tables VI, VIA, and VII are included below:





Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI





Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

c.  Analysis.  

(i)  Prior to January 29, 2008.  After a review of the 
evidence, the Board finds that the criteria for an initial or 
staged compensable rating for the Veteran's service-connected 
bilateral hearing loss, prior to January 29, 2008, are not 
met.  As noted above, through no fault of the Veteran, there 
are no service treatment records.  However, since service 
connection has already been established and the issue here 
pertains to the appropriate rating or ratings assigned from 
December 2003, any service treatment records dated decades 
ago would not be particularly relevant.   

The results of the September 1994 private audiological 
examination cannot be used because, although the examiner 
included speech recognition test results, he did not indicate 
that they were performed with the Maryland CNC word list.  
See 38 C.F.R. § 4.85(a) (noting that in order for an 
examination for hearing impairment be used for VA purposes, 
it must include a controlled speech discrimination test, 
performed with the Maryland CNC word list).  Moreover, the 
rating period of time at issue in this case commences in 
December 2003 or approximately nine years after this private 
examination. 

The Board has applied the criteria used for evaluating 
hearing loss to the findings from the hearing evaluation 
conducted in February 2004.  That audiological evaluation 
revealed an average right ear puretone decibel loss of 56 
with speech recognition of 92 percent.  This corresponds to a 
numeric designation of Level I hearing in the right ear.  38 
C.F.R. § 4.85, Table VI.  The Veteran had a left ear average 
puretone decibel loss of 65 with speech recognition of 94 
percent.  These findings are consistent with Level II hearing 
in the left ear.  Id.  These combined numeric designations 
result in a noncompensable (0 percent) rating under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against an initial or staged 
compensable rating for the Veteran's bilateral hearing loss 
prior to January 29, 2008.  As the preponderance of the 
evidence is against the claim for a higher rating for this 
period, the benefit of the doubt doctrine is not applicable 
to this aspect of the appeal.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001) (holding that "the benefit of the doubt rule 
is inapplicable when the preponderance of the evidence is 
found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

(ii)  As of and following January 29, 2008.  After a review 
of the evidence, the Board finds that the criteria for a 
staged rating greater than 20 percent from January 29, 2008 
are not met.  The Board has applied the criteria used for 
evaluating hearing loss to the findings from the hearing 
evaluation conducted in July 2008.  

The July 2008 audiological evaluation revealed an average 
right ear puretone decibel loss of 68, with speech 
recognition ability of 88 percent.  These findings are 
consistent with Level III hearing in the left ear, using 
38 C.F.R. § 4.85, Table VI.  The same audiological evaluation 
revealed an average left ear puretone decibel loss of 74, 
with speech recognition ability of 84 percent.  These 
findings are consistent with Level III hearing in the left 
ear, using 38 C.F.R. § 4.85, Table VI.  However, the July 
2008 audiological testing revealed that the puretone 
threshold readings at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) was greater than 55 
decibels.  As such, the Board finds it necessary to determine 
the Roman Numeral designation for hearing impairment using 
Table VIa.  See 38 C.F.R. § 4.86 (noting that when the 
puretone threshold at each of the four specified frequencies 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral).  

Again, the July 2008 audiological examination revealed an 
average right ear puretone decibel loss of 28.  This 
corresponds to a numeric designation of Level V hearing in 
the right ear.  38 C.F.R. § 4.85, Table VIa.  The Veteran had 
a left ear average puretone decibel loss of 74.  This 
findings is consistent with Level VI hearing in the left ear.  
Id.  These combined numeric designations do not support more 
than the current 20 percent rating under Diagnostic Code 
6100.  38 C.F.R. § 4.85, Table VII.

The Veteran's assertions that his hearing has deteriorated 
since the filing of his claim are credible.  However, in 
determining the actual degree of disability, the examination 
findings are more probative of the degree of impairment then 
the descriptions included in the Veteran's testimony.  As 
noted above, the Court has noted that the assignment of 
disability ratings for hearing impairment is derived at by a 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann, 
supra.  In this case, application of the certified 
audiological test results to the applicable rating criteria 
do not support a compensable rating at any point prior to 
January 29, 2008, nor do they show that a staged rating in 
excess of 20 percent is warranted thereafter.  38 C.F.R. 
4.85, Diagnostic Code 6100.  As the preponderance of the 
evidence is against the Veteran's claim for higher initial 
and staged ratings for his bilateral hearing loss, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3; Ortiz, supra; Gilbert, supra.  

(iii)  Extraschedular ratings.  The VA may consider an 
extraschedular rating in cases that are exceptional, such 
that the standards of the rating schedule appear to be 
inadequate to evaluate a disability. 38 C.F.R. § 3.321(b)(1) 
(2007).  Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) 
are limited to cases in which there is an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment, or frequent periods of 
hospitalization, that make it impractical to apply the 
regular standards of the rating schedule.  The Board does not 
have the authority to assign, in the first instance, higher 
ratings on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1).  When an extraschedular rating may be warranted, 
the Board must refer the case to designated VA officials.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).

The Board notes that the ratings assigned for the Veteran's 
bilateral hearing disorder were based, as far as practicable, 
upon the average impairment of earning capacity resulting 
from such a disorder in a civil occupation.  See 38 C.F.R. § 
3.321(a); accord 38 U.S.C.A. § 1155.  The record indicates 
that the Veteran retired seven years ago prior and it does 
not reflect that he was hospitalized at any point, let alone 
frequently, for bilateral hearing loss.  The medical evidence 
does not show marked industrial impairment due to hearing 
loss.  As such, the Board finds that the manifestations and 
effects of the Veteran's bilateral hearing loss do not 
necessitate referral to designated VA officials for 
consideration of extraschedular ratings for eother time 
period at issue.  












ORDER

An initial or staged compensable rating for bilateral hearing 
loss, prior to January 29, 2008, is denied.

A staged rating in excess of 20 percent for bilateral hearing 
loss as of and after January 29, 2008, is denied.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


